IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                              :   No. 2011 Disciplinary Docket No. 3
                                               :
 CORY ADAM LESHNER                             :   No. 159 DB 2013
                                               :
                                               :   Attorney Registration No. 310377
 PETITION FOR REINSTATEMENT                    :
                                               :   (Dauphin County)



                                          ORDER



PER CURIAM

       AND NOW, this 16th day of December, 2020, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).

       Justice Mundy notes her dissent.